USCA11 Case: 21-10768      Date Filed: 01/19/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit
                   ____________________

                         No. 21-10768
                    Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LAZARO RIVERO,
a.k.a. Carlos Fegueroa
a.k.a. Alberto Garcia,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:13-cr-20555-KMM-1
                   ____________________
USCA11 Case: 21-10768             Date Filed: 01/19/2022         Page: 2 of 3




2                          Opinion of the Court                      21-10768


Before LUCK, LAGOA, and BLACK, Circuit Judges.
PER CURIAM:
       Lazaro Rivero appeals the district court’s denial of his mo-
tion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
He asserts the district court abused its discretion by denying his
motion because he did not exhaust his administrative remedies.
After review, 1 we affirm.
        A district court has no inherent authority to modify a de-
fendant’s sentence and may only do so when it is authorized by a
statute or rule. United States v. Puentes, 803 F.3d 597, 605-06
(11th Cir. 2015). Under 18 U.S.C. § 3582, a defendant himself may
initiate a motion for compassionate release “after the defendant
has fully exhausted all administrative rights to appeal a failure of
the Bureau of Prisons to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.
§ 3582(c)(1)(A) (emphasis added). Although the exhaustion re-
quirement of 18 U.S.C. § 3582(c)(1)(A) is a non-jurisdictional
claims-processing rule, a defendant must show that he satisfied
the requirement if the government raises the issue before the dis-

1We review de novo a district court’s determination about a defendant’s eli-
gibility for an 18 U.S.C. § 3582(c) sentence reduction. United States v. Bry-
ant, 996 F.3d 1243, 1251 (11th Cir. 2021). A district court’s decision to deny a
defendant’s motion for compassionate release is reviewed for an abuse of
discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).
USCA11 Case: 21-10768       Date Filed: 01/19/2022   Page: 3 of 3




21-10768              Opinion of the Court                      3

trict court. United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021) (analyzing merits of application because “the government
has not asserted that [the defendant] failed to comply with” the
administrative requirements).
        The district court did not err by determining that Rivero
was ineligible for compassionate release because he did not ex-
haust his administrative remedies by requesting the Bureau of
Prisons to file a motion on his behalf. See 18 U.S.C.
§ 3582(c)(1)(A). Because the Government raised this issue below,
Rivero was required to demonstrate that he exhausted his admin-
istrative remedies, but he did not. See Harris, 989 F.3d at 911.
Accordingly, the district court did not abuse its discretion by
denying his motion, and we affirm.
      AFFIRMED.